Name: Decision of the EEA Joint Committee No 81/97 of 12 November 1997 amending Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: oil industry;  energy policy;  European construction;  electrical and nuclear industries;  trade
 Date Published: 1998-05-07

 7.5.1998 EN Official Journal of the European Communities L 134/10 DECISION OF THE EEA JOINT COMMITTEE No 81/97 of 12 November 1997 amending Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 49/97 (1); Whereas Council Decision 97/8/EC of 20 December 1996 repeals Directive 75/405/EEC concerning the restriction of the use of petroleum products in power stations (2); Whereas, therefore, Council Directive 75/405/EEC of 14 April 1975 concerning the restriction of the use of petroleum products in power stations (3) should be deleted from the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The text of point 2 (Council Directive 75/405/EEC) shall be deleted. Article 2 This Decision shall enter into force on 13 November 1997, provided that all the notifications within the meaning of Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 290, 23.10.1997, p. 35. (2) OJ L 3, 7.1.1997, p. 7. (3) OJ L 178, 9.7.1975, p. 26.